In a proceeding pursuant to CPLR article 75 to confirm an arbitration award, the appeal is from a judgment of the Supreme Court, Nassau County (Kohn, J.), entered July 2, 1990, which, inter alia, granted the petition and confirmed the award.
Ordered that the judgment is affirmed, with costs.
Although the agreement entered into by the parties violated the provisions of General Business Law § 771 requiring, inter alia, that all home improvement general contracts involving an aggregate price in excess of $500 be set forth in a signed writing, the arbitration award allowing the petitioner a recovery in quantum meruit did not violate public policy (see, CPLR 7511 [b] [1]; Matter of Board of Educ. v Arlington Teachers Assn., 78 NY2d 33; Matter of Frank v McKenna Dev. Group, 154 AD2d 674), since there was no dispute as to the existence of a contract between the parties (see, Cohon & Co. v Russell, 23 NY2d 569). Harwood, J. P., Balletta, Rosenblatt and Copertino, JJ., concur.